Citation Nr: 1012377	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
gouty arthritis of the ankles and feet.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right ankle disability (other than gout).

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left ankle disability (other than gout).

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an increased rating for arthritis, left 
knee, currently rated 30 percent disabling.

6.  Entitlement to an increased rating for recurrent 
subluxation and lateral instability, left knee, currently 
rated 30 percent disabling.

7.  Entitlement to an effective date earlier than December 
1, 2004, for the grant of service connection for 
hypoesthesia of third, fourth, and fifth digits, right hand, 
associated with service-connected laceration, right forearm.

8.  Entitlement to a compensable rating for laceration, 
right forearm.

9.  Entitlement to an increased initial rating for 
hypoesthesia of third, fourth, and fifth finger, right hand, 
currently rated 10 percent disabling.

10.  Entitlement to service connection for trigger finger, 
long and ring fingers, right hand.

11.  Entitlement to service connection for right knee 
disability, to include as due to service-connected left knee 
disability.

12.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
December 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

A June 2005 rating decision granted entitlement to service 
connection for hypoesthesia, third, fourth, and fifth 
fingers, right hand, assigning a 10 percent disability 
rating, effective December 1, 2004; denied entitlement to 
increased disability ratings for left knee disabilities; 
denied entitlement to a compensable rating for laceration, 
right forearm; denied entitlement to service connection for 
PTSD; determined that new and material evidence had not been 
received to reopen the claims of entitlement to service 
connection for gouty arthritis, bilateral ankles and feet, 
and left and right ankle disabilities; and, denied 
entitlement to a TDIU.  In July 2005, the Veteran filed a 
notice of disagreement with the disability rating assigned 
to hypoesthesia, right hand, with the denial of increased 
ratings for left knee disabilities and laceration, right 
forearm, and the denial of service connection for PTSD and 
bilateral ankles.  In September 2005, the Veteran filed a 
notice of disagreement with the denial of a TDIU.  A 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.  In the 
substantive appeal, the Veteran expressed disagreement with 
the effective date assigned to hypoesthesia, right hand.  A 
statement of the case was issued in December 2008 and a 
substantive appeal was received in January 2009.  A January 
2006 rating decision denied entitlement to service 
connection for gouty arthritis, right knee.  A notice of 
disagreement was received in February 2006, a statement of 
the case was issued in April 2007, and a substantive appeal 
was received in May 2007.  An October 2007 rating decision 
denied entitlement to service connection for trigger finger, 
right hand, involving the long and ring fingers.  A notice 
of disagreement was filed in December 2007, a statement of 
the case was issued in April 2008, and a substantive appeal 
was received in May 2008.

The Veteran testified at a Board hearing in June 2009; the 
transcript is of record.  In June and October 2009, the 
Veteran submitted new evidence in support of his claims and 
waived RO review of such additional evidence.  See 38 C.F.R. 
§§ 19.9, 19.31(b)(1) (2009).

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for left 
ankle disability, right ankle disability, trigger finger 
disability, and right knee disability, and entitlement to 
increased ratings for laceration, right forearm, 
hypoesthesia of third, fourth, and fifth fingers, right 
hand, and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.  
VA will notify the Veteran if any further action is 
necessary on his part.


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied 
entitlement to service connection for left ankle disability; 
the Veteran did not file a notice of disagreement.

2.  In a February 1992 rating decision, the RO denied 
entitlement to service connection for right ankle disability 
and gouty arthritis of right ankle; the Veteran did not file 
a notice of disagreement.

3.  In a May 2001 rating decision, the RO denied entitlement 
to service connection for gouty arthritis of the ankles and 
feet; the Veteran did not file a notice of disagreement.

4.  In January 2005, the Veteran filed a request to reopen 
his claims of service connection for bilateral ankle 
disabilities and gouty arthritis of the ankles and feet.

5.  Additional evidence received since the RO's February 
1987 decision which denied entitlement to service connection 
for left ankle disability is new to the record, relates to 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

6.  The Veteran has residuals from the left ankle injury 
suffered in service injury.

7.  Additional evidence received since the RO's February 
1992 decision which denied entitlement to service connection 
for right ankle disability is new to the record, relates to 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

8.  Additional evidence received since the RO's May 2001 
decision which denied entitlement to service connection for 
gouty arthritis of the ankles and feet is new to the record, 
but does not relate to an unestablished fact necessary to 
substantiate the merits of the claim, and does not raise a 
reasonable possibility of substantiating the claim of 
service connection for gouty arthritis of the ankles and 
feet.

9.  The Veteran's left knee disability is manifested by 
severe recurrent subluxation and lateral instability, which 
constitutes the maximum schedular rating for such 
symptomatology.  

10.  The Veteran's arthritis of the left knee is manifested 
by flexion limited to 15 degrees, without extension limited 
to 30 degrees.  

11.  On December 1, 2004, the Veteran filed an increased 
rating claim for right forearm, laceration, which resulted 
in the assignment of a separate compensable rating for 
hypoesthesia of third, fourth, and fifth fingers, right 
hand.  

12.  In November 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal of the claim of service connection 
for PTSD is requested.


CONCLUSIONS OF LAW

1.  The February 1987, February 1992, and May 2001 rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
RO's February 1987 denial of service connection for left 
ankle disability, and the claim of service connection for 
left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for service connection for residuals of a 
left ankle injury are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).

4.  New and material evidence has been received since the 
RO's February 1992 denial of service connection for right 
ankle disability, and the claim of service connection for 
right ankle disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  New and material evidence has not been received since 
the RO's May 2001 denial of service connection for gouty 
arthritis of ankles and feet, and the claim of service 
connection for gouty arthritis of ankles and feet is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

6.  The criteria for an evaluation in excess of 30 percent 
for recurrent subluxation and lateral instability of the 
left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257, (2009); see Grantham v. Brown, 114 F. 
3d 1156, 1158 (Fed. Cir. 1997).  

7.  The criteria for an evaluation in excess of 30 percent 
for arthritis of the left knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5260, 
5261 (2009).

8.  An effective date prior to December 1, 2004, for the 
grant of service connection for hypoesthesia of third, 
fourth, and fifth finger, right hand, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

9.  The criteria for withdrawal of an appeal of service 
connection for PTSD by the appellant, through his or her 
authorized representative, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
This decision has since been replaced by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In light of the favorable decision as it relates to the 
finding that new and material evidence has been received to 
reopen the claims of service connection for left and right 
ankle disabilities, no further discussion of VCAA is 
necessary at this point with regard to these issues.  The 
matter of VCAA compliance with regard to such issues will be 
addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  

A December 2004 VCAA letter was issued to the Veteran 
regarding his claim for an increased rating for his left 
knee disabilities and right arm, laceration, which resulted 
in a separate rating for hypoesthesia, right hand.  Such 
letter predated the June 2005 AOJ decision.  Id.  Since the 
effective date issue in this case is a downstream issue from 
that of service connection (for which the December 2004 VCAA 
letter was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8- 2003 (Dec. 22, 2003).  VCAA letters dated in 
February 2005 and April 2005 were issued to the Veteran with 
regard to his claim to reopen entitlement to service 
connection for gouty arthritis of ankles and feet.  The 
February 2005 VCAA letter also addressed the Veteran's claim 
for PTSD.  Again, such letters predated the June 2005 AOJ 
decision.  Moreover, in April 2006, another VCAA letter was 
issued to the Veteran pertaining to his claim for PTSD.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim 
to reopen, claim of service connection, claim for increased 
ratings, claim for an earlier effective date, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004); see also Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The contents of these notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Veteran was also provided with notice of the types of 
evidence necessary to establish a disability rating and an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), purported to clarify VA's notice obligations in 
increased rating claims.  The Court held that a notice 
letter must inform the Veteran that, to substantiate a 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code 
that contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life, the notice 
letter must provide at least general notice of that 
requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  In any event, Vazquez notice was 
issued to the Veteran in October 2008 and January 2009.  
Reviewing the VCAA and Vazquez correspondence from VA in 
light of the Federal Circuit's decision, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a) 
compliant notice as to his increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all 
assistance provisions of VCAA.  The evidence of record 
contains the Veteran's service treatment records, VA medical 
records, private medical records, and Social Security 
Administration (SSA) records.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim to reopen, claim of service connection, 
claims for higher ratings, and claim for an earlier 
effective date.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports pertaining to his 
service-connected knee disabilities.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  As the evidence does not 
establish competent evidence of a current PTSD diagnosis, it 
is not necessary to obtain a VA medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard 
to his claim to reopen entitlement to service connection for 
gouty arthritis, the statutory duty to assist the Veteran 
does not arise if the Veteran has not presented new and 
material evidence to reopen his claim.  Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to 
the claim to reopen entitlement to service connection for 
gouty arthritis of ankles and feet, entitlement to service 
connection for PTSD, entitlement to increased ratings for 
left knee disabilities, and entitlement to an earlier 
effective date.

I.  New & Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound 
by that determination and must nevertheless consider whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 
U.S.C.A. § 7105(c), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The Veteran's request to reopen his claims of service 
connection for bilateral ankle disability and gouty 
arthritis of the ankles and feet was received in January 
2005, and the regulation applicable to his appeal defines 
new and material evidence as existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1986, the Veteran filed a claim of service 
connection for left ankle disability.  A February 1987 
rating decision determined that service connection was not 
warranted, as a chronic left ankle disability was not shown.  
The Veteran did not file a notice of disagreement, thus the 
February 1987 RO decision is final.  38 U.S.C.A. § 7105.  

In October 1991, the Veteran filed a claim of service 
connection for right ankle disability.  A February 1992 
rating decision denied entitlement to service connection for 
gouty arthritis, right ankle, on the basis that gouty 
arthritis was not shown, and denied entitlement to service 
connection for residuals of a right ankle sprain on the 
basis that the sprain incurred in service was acute in 
nature.  Such rating decision was issued to the Veteran in 
March 1992.  The Veteran did not file a notice of 
disagreement, thus the February 1992 RO decision is final.  
38 U.S.C.A. § 7105.  

In November 1999, the Veteran filed a claim of service 
connection for gouty arthritis, bilateral ankles.  A May 
2001 rating decision denied entitlement to service 
connection for gout affecting the feet and ankles, on the 
basis that gout was not shown in service.  In July 2001, the 
Veteran filed a notice of disagreement with the denial of 
service connection, and a statement of the case was issued 
in April 2002; however, the Veteran did not file a 
substantive appeal.  Thus, the RO's May 2001 decision is 
final.  38 U.S.C.A. § 7105.  

In January 2005, the Veteran filed a claim of service 
connection for bilateral ankles.  The July 2005 rating 
decision denied entitlement to service connection for left 
and right ankle disabilities, and denied entitlement to 
service connection for gouty arthritis of the ankles and 
feet.  

Left ankle disability (other than gout)

In support of his claim to reopen, the Veteran submitted a 
May 1975 treatment record which reflects complaints of pain 
and swelling following a left ankle injury, and an x-ray 
examination of the foot which reflects a chip fracture of 
the lateral malleolus, accompanied by soft tissue swelling.  
Such record was generated by a private facility during the 
Veteran's period of active service, and was not associated 
with the service treatment records and was not of record at 
the time of the prior rating decisions.  While service 
treatment records on file at the time of the prior RO 
decisions reflected left ankle sprain during service, the 
records did not reflect a chip fracture.  Likewise, a 
September 2009 private examiner stated that x-ray findings 
were suggestive of atypical tibiotalar distal articulation, 
and that his left ankle disability should be service-
connected due to chronic problems since service.  The Board 
finds that the evidence subsequent to the last final 
decision relates to unestablished facts necessary to 
substantiate the merits of the claim of service connection 
for left ankle disability (other than gout).  Thus, the 
claim of service connection for left ankle disability (other 
than gout) is reopened.  38 U.S.C.A. § 5108.  

The Board will now determine whether service connection for 
a left ankle disability is warranted.  The Board notes that 
the Veteran has a current diagnosis of degenerative joint 
disease of the left ankle.  His service medical records show 
that he injured his left ankle in service and was treated 
for left ankle sprains.  Upon his September 1986 discharge 
examination, he reported a history of having foot trouble.  
The Veteran has provided credible lay statements showing 
that he continued to have pain and discomfort with the ankle 
following service.  Lastly, the veteran has submitted 
medical evidence which links postservice left ankle x-ray 
findings to service.  As all the elements of service 
connection has been provided, the Board finds that service 
connection for degenerative joint disease of the left ankle 
is warranted.

Right ankle disability (other than gout)

With regard to the claimed right ankle disability, the 
Veteran underwent a VA examination in May 2006, and an x-ray 
examination showed old avulsion fracture of the distal 
fibula, soft tissue swelling, os trigonum.  Likewise, the 
September 2009 private examiner diagnosed osteoarthritis of 
the right ankle.  The basis of the February 1992 denial of 
service connection for right ankle disability was that the 
sprain incurred in service was acute in nature.  The current 
objective findings related to the right ankle - a diagnosed 
disability - relate to an unestablished fact necessary to 
substantiate the merits of the claim of service connection 
for right ankle disability (other than gout).  Thus, the 
claim of service connection for right ankle disability 
(other than gout) is reopened.  38 U.S.C.A. § 5108.  The 
Board's decision is strictly limited to the reopening of the 
claim and does not address the merits of the underlying 
service connection claim.  

Gouty arthritis of the ankles and feet

With regard to the Veteran's claim to reopen entitlement to 
service connection for gouty arthritis of the ankles and 
feet, at the time of the May 2001 RO decision the evidence 
reflected in-service complaints related to the ankles, and 
an initial post-service diagnosis of acute gouty arthritis 
in July 1990, thus several years after separation from 
service.  Since that time, the Veteran has continued to seek 
treatment related to gouty arthritis of the ankles, feet, 
and other extremities.  However, while the new medical 
evidence reflects continued treatment, the medical evidence 
does not contain a correlation between his problems in 
service and his current gouty arthritis of the ankles and 
feet.  In fact, a May 2006 VA examiner opined that his 
bilateral ankle condition was due to gout and not the result 
of his injuries incurred in service.  Thus, the evidence 
does not show that any gouty arthritis of the ankles and 
feet is etiologically due to service.  Again, the new 
medical evidence continues to show complaints and treatment 
related to gouty arthritis; however, such evidence is not 
material, because it does not pertain to whether the 
Veteran's gouty arthritis may be related to service.  There 
has been no competent medical evidence of record linking the 
Veteran's gouty arthritis of the ankles and feet to the 
injuries incurred in service.  Thus, the additional records 
do not provide an unestablished fact necessary to 
substantiate the claims, nor do they raise a reasonable 
possibility of substantiating the claim.  Records showing 
treatment years after service which do not link the post-
service disorder to service in any way are not considered 
new and material evidence.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

As discussed hereinabove, the Board has reopened the 
Veteran's claims of service connection for right and left 
ankle disabilities, and the merits of such issues are being 
remanded below.  Thus, the Veteran's appeal continues as to 
the issues of whether the Veteran suffers from a left or 
right ankle disability, separate from any gouty arthritis of 
the ankles.  

The Board also acknowledges the article submitted by the 
Veteran pertaining to gout; however, the fact that the 
Veteran has gout is not in dispute.  The new evidence does 
not provide a correlation between his diagnosed gout and 
service.  Thus, such evidence while new, is not material.

The Board acknowledges the Veteran's June 2009 Board hearing 
testimony and lay statements submitted by himself, spouse, 
fellow soldiers, and friends; however, the Veteran and his 
associates are not competent to render medical opinions as 
to causation.  What is necessary to reopen the Veteran's 
claim of service connection for gouty arthritis of the 
ankles and feet is medical evidence suggesting a link 
between the claimed disabilities and his service.  Should 
the Veteran obtain such medical evidence in the future, he 
may submit such evidence and request that his claim be 
reopened.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for gouty arthritis of ankles and feet is not new and 
material, and does not serve to reopen the claim of service 
connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of the claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Increased ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
Veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  See 38 
C.F.R. § 4.45.

In VAOPGCPREC 23-97, the General Counsel held that a 
claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23- 97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, a separate finding 
must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a Veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

The Veteran's left knee disability is rated 30 percent 
disabling, pursuant to Diagnostic Code 5257, which is the 
maximum rating assignable in contemplation of recurrent 
subluxation or lateral instability.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran's left 
knee arthritis is assigned a separate 30 percent disability 
rating, pursuant to Diagnostic Code 5010.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 
5010 (traumatic arthritis), directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  The 30 percent rating assigned is the highest 
rating assignable in contemplation of limitation of flexion 
(5260).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 
5260; see Grantham, 114 F. 3d at 1158.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 
degrees, and a 20 percent rating is warranted when it is 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation, extension limited to 30 
degrees warrants a 40 percent evaluation, and a 50 percent 
evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  Id.

On examination in November 2008, the Veteran's left knee 
extension was to 0 degrees, thus normal.  Likewise, on 
private examination in September 2009, extension was also 
normal.  Thus, a compensable rating is not warranted under 
Diagnostic Code 5261 and cannot provide the basis for a 
disability rating in excess of 30 percent.  Likewise, as 
extension is normal, a separate rating is not for 
application.

The Board finds that a higher rating is not warranted under 
any alternative provision.  Diagnostic Code 5256 provides 
for a higher rating, however, application of this code is 
inappropriate as there was no diagnosis of ankylosis of the 
left knee.  Furthermore, the Veteran may not be rated by 
analogy to this code as he did not suffer functional 
immobility of the knee.  Likewise, Diagnostic Codes 5258 and 
5259 do not provide for a higher disability ratings, and are 
inapplicable.  Additionally, there were no objective 
findings of impairment of the tibia and fibula, thus there 
is no basis for a disability rating under Diagnostic 5262, 
and, genu recurvatum, as rated pursuant to Diagnostic Code 
5263, is inapplicable as it was not diagnosed.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  The Board notes again that the Veteran 
is receiving the maximum disability evaluation for 
limitation of flexion of the left knee.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the 
Board to consider functional loss due to pain because 
appellant was in receipt of maximum evaluation for 
limitation of function of the wrist).  Again, there is no 
limitation of extension detected on objective examination.  
While the November 2008 VA examiner opined that the joint 
function is additionally limited by pain, fatigue, weakness, 
and lack of endurance, with pain being the major functional 
impact, these factors have been taken into consideration in 
the current assignment of the 30 percent disability rating 
under Diagnostic Code 5260.  An additional "symbolic" range 
of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected left knee disabilities alone 
have resulted in marked interference with earning capacity 
or employment beyond that interference contemplated by the 
assigned evaluations.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the left knee disabilities.  Accordingly, the Board finds 
that the impairment resulting from the Veteran's left knee 
is appropriately compensated by the currently assigned 
schedular ratings and 38 C.F.R. § 3.321 is inapplicable.

The Board notes that the Veteran's claim for a TDIU pursuant 
to 38 C.F.R. § 4.16 is the subject of the Remand below, and 
will be addressed on the merits upon recertification to the 
Board.

IV.  Earlier effective date

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an 
original claim or a claim reopened after final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
pertinent statute then goes on to specifically provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if any 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the 
increase became ascertainable more than one year prior to 
the date of receipt of the claim, then the proper effective 
date would be the date of claim.  In a case where the 
increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of the receipt of the informal claim.  
38 C.F.R. § 3.155.

Service connection was established for right forearm, 
laceration in a February 1987 rating decision, and a 
noncompensable rating was assigned, effective December 18, 
1986.  As a notice of disagreement was not filed within the 
one year appeal period, the February 1987 RO decision is 
final.  38 U.S.C.A. § 7105.  The Veteran has not 
specifically alleged clear and unmistakable error in the 
RO's February 1987 decision.  As such, the RO's decision is 
final and binding as to conclusions based on the evidence on 
file at the time.  See 38 C.F.R. § 20.1103.

In January 1988, the Veteran filed an increased rating claim 
for right forearm, laceration.  He also complained that his 
bilateral hands go numb along the radial border.  In support 
of his claim, he submitted a December 1987 private medical 
record which reflected an impression of acute bilateral 
carpal tunnel syndrome.  A rating decision was issued in May 
1988 which determined that service connection was not 
warranted for carpal tunnel syndrome, and the noncompensable 
rating was continued for right forearm, laceration.  As a 
notice of disagreement was not filed within the one year 
appeal period, the May 1988 RO decision is final.  
38 U.S.C.A. § 7105.  The Veteran has not specifically 
alleged clear and unmistakable error in the RO's May 1988 
decision.  As such, the RO's decision is final and binding 
as to conclusions based on the evidence on file at the time.  
See 38 C.F.R. § 20.1103.

A VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, from the Veteran, otherwise known 
as a claim for a TDIU, was date-stamped as received on 
December 10, 2004; however, contains a written notation that 
the claim for a TDIU was received on December 1, 2004.  In a 
December 2004 letter from VA to the Veteran, the claim for a 
TDIU was acknowledged and the RO treated this submission as 
an implied claim for an increase in his service-connected 
laceration, right forearm, and other service-connected 
disabilities.  

In January 2005, the Veteran underwent a VA examination.  
The examiner noted that in or about 1977 or 1978, the 
Veteran suffered a laceration of the right forearm when his 
arm went through a glass door causing breakage, and a 
significant laceration of his forearm.  The Veteran 
complained of residual numbness involving the third, fourth, 
and fifth digits of the right hand.  The examiner commented 
that the wound itself is well-healed.  He is able to open 
his hand and completely flex it but he has a lack of feeling 
on the lateral aspect of the hands and fingers, and as a 
result he also has weakness.  He cannot do repetitive 
actions, and cannot do sustained squeezing or lifting.  Upon 
physical examination, the examiner diagnosed laceration to 
the right forearm resulting in hypoesthesia of the third, 
fourth, and fifth digits of the right hand with some level 
of weakness.  

A June 2005 rating decision granted service connection for 
hypoesthesia of third, fourth, and fifth digits of the right 
hand, as a result of right forearm, laceration, effective 
December 1, 2004.  The effective date assigned corresponds 
to the date of receipt of the Veteran's claim for an 
increased rating for his right forearm, laceration.  The 
evidence does not reflect and the Veteran does not contend 
that there was an unadjudicated formal or informal claim 
filed prior to December 1, 2004.

Although the RO characterized the issue as a grant of 
service connection, in response to the December 2004 
increased rating claim for his right forearm, laceration, 
the RO essentially assigned a separate compensable rating 
for hypoesthesia of third, fourth, and fifth digits of the 
right hand, as due to his right forearm, laceration.

During his Board hearing, the Veteran argued that the 
effective date should go back to 1994.  A review of the 
record, however, fails to show that a claim was filed in1994 
and there are no records pertaining to the condition prior 
to December 2004 which can be considered an informal claim.  

The Board has considered whether it was factually 
ascertainable that the Veteran's service-connected 
disability had increased in severity in the year prior to 
December 2004.  The evidence of record, however, does not 
contain any medical evidence reflecting treatment related to 
his laceration, right forearm, or for his hypoesthesia of 
the right hand from December 2003 to December 2004.  
Hypoesthesia was not diagnosed until the Veteran underwent a 
VA examination in January 2005, thus subsequent to receipt 
of his claim.  There is clearly nothing of record suggesting 
that it was factually ascertainable that his service-
connected disability was diagnosed or had increased in 
severity in the year prior to December 1, 2004.  
Accordingly, an effective date prior to December 1, 2004, 
for the grant of service connection for hypoesthesia of 
third, fourth, and fifth digits, right hand, is clearly not 
warranted.


Service Connection for PTSD

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant , through 
his/her authorized representative, has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for left ankle 
disability is reopened.  

New and material evidence having been submitted, the claim 
of entitlement to service connection for right ankle 
disability is reopened.  

As new and material evidence has not been received to reopen 
the claim of service connection for gouty arthritis of the 
ankles and feet, the appeal is denied.

Entitlement to a disability rating in excess of 30 percent 
for recurrent subluxation and lateral instability of the 
left knee is denied.

Entitlement to a disability rating in excess of 30 percent 
for arthritis of left knee is denied.

Entitlement to an effective date earlier than December 1, 
2004, for the grant of service connection for hypoesthesia 
of third, fourth, and fifth digits, right hand, is denied.

The appeal of service connection for PTSD is dismissed.


REMAND

Right ankle disability

Service medical records show that the Veteran was treated 
for and complained of right ankle sprains.  A May 2006 VA 
examination report reflects x-ray findings of old avulsion 
fracture of the distal fibula, soft tissue swelling, os 
trigonum, and the February 2009 private examiner diagnosed 
osteoarthritis of the right ankle.  The Veteran claims that 
he has continued to have right ankle pain since service.  
The Board also notes that there is a question as to whether 
any current right ankle disability is due to any service-
connected disabilities, including left knee and left ankle 
disabilities.  The Veteran should be afforded a VA 
examination to assess the nature and etiology of his right 
ankle disability, other than gout.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Right forearm, laceration; hypoesthesia, right hand; trigger 
finger

Service connection is in effect for right forearm, 
laceration, rated noncompensably disabling, and hypoesthesia 
of third, fourth, and fifth digits, right hand, associated 
with right forearm, laceration, rated 10 percent disabling.  
The Veteran has also claimed entitlement to service 
connection for trigger finger, right hand, involving the 
long (3rd digit) and ring (4th digit) fingers.

A January 2005 VA examination report reflects a diagnosis of 
laceration to the right forearm resulting in hypoesthesia of 
the third, fourth, and fifth digits of the right hand with 
some level of weakness.  The examiner reported objective 
findings of decreased handgrip utilizing these digits, 
decreased total handgrip, and resistance against pronation 
and supination.  There was lack of sensory perception on the 
dorsum and volar surfaces of the palm and of the fingers on 
the right side.

In March 2007, the Veteran underwent a VA orthopedic 
consultation.  He complained of catching and locking of the 
long and ring fingers of his right hand.  He reported that 
this had been going on for about a year and a half.  It 
began spontaneously without any trauma or injury to his hand 
that he was aware of.  He reported injury to his proximal 
right forearm many years prior.  He reported that when he 
gets up in the morning his fingers are locked down into his 
palm and he has to use his left hand to extend them.  During 
the day he flexes his fingers fully into his palm, they will 
lock and he will be unable to extend them unless he uses his 
left hand.  When they lock or release, it is quite painful.  
Upon physical examination, the examiner diagnosed trigger 
finger right hand involving long and ring fingers.  The 
Veteran declined a Cortisone injection or surgery.  

In February 2009, the Veteran underwent a VA examination.  
The examiner diagnosed laceration, right forearm scar, and 
there were no objective findings pertaining to the scar.  
The examiner opined that the Veteran's right third and 
fourth finger trigger finger condition is not secondary to 
the right forearm laceration injuries.  The examiner stated 
that the etiology of the trigger finger is the result of 
thickening of the flexor tendon within the distal aspect of 
the palm.  This thickening caused abnormal gliding of the 
tendon within the tendon sheath, especially the affected 
tendon at the edge of the first annular pulley.  The Veteran 
has difficulty with flexing or extending the digit because 
the tendon is caught to the A1 pulley.  This kind of 
condition is idiopathic because of the natural morphology 
change in the tendon.  Theoretically the trigger finger is 
not correlated with the laceration on the proximal right 
forearm, and the trigger finger can be related to his 
current gout disease because gout disease can cause chronic 
inflammation on the tendon in his right and fourth fingers.  
The examiner did not discuss any symptomatology related to 
the service-connected hypoesthesia of the right hand, and 
thus it is unclear as to how such disability factors in to 
the symptomatology.

A September 2009 private examiner conducted a review of some 
records and performed a physical examination of the Veteran 
and diagnosed status post right medial forearm laceration, 
probable laceration to sensory nerves right middle and ring 
fingers, probable partial muscle laceration medial side 
flexor and extensor muscle mass of right forearm, and 
trigger finger right middle and ring fingers.  The examiner 
stated that the Veteran has weakness of his right hand which 
is consistent with partial laceration of the flexor and 
extensor ulnar side muscle masses of his right forearm.  The 
examiner did not discuss or diagnose hypoesthesia of the 
right hand, thus it is unclear whether the symptomatology 
discussed was related to his right forearm, laceration, 
hypoesthesia of the right hand, or trigger finger 
disability.

In light of the above examination reports, the Board has 
determined that there are insufficient and conflicting 
objective findings related to his right forearm laceration, 
hypoesthesia of the right hand, and trigger finger 
disabilities.  The Board is unable to determine the 
symptomatology associated with each diagnosed disability.  
Thus, the Veteran should undergo a VA examination to assess 
the symptomatology associated with his right forearm, 
laceration, hypoesthesia, right hand, and his trigger finger 
of the long and ring fingers.  The VA examiner should then 
opine as to whether the symptomatology associated with the 
trigger finger is caused by or aggravated by the Veteran's 
right forearm laceration or hypoesthesia.  See 38 C.F.R. 
§ 3.310.



Right knee

The Veteran claims that he has a right knee disability that 
is due to his service-connected left knee disabilities.  See 
38 C.F.R. § 3.310.  The medical evidence of record reflects 
a diagnosis of probable internal derangement of the right 
knee and gouty arthritis of the right knee.  The Board has 
determined that the Veteran should undergo a VA examination 
to assess the nature and etiology of his claimed right knee 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

TDIU

In light of the necessity to further develop the claims of 
service connection and claims for increased ratings, the 
Board finds that the issue of entitlement to a TDIU is 
inextricably intertwined, as a readjudication of the service 
connection and increased rating claims may directly impact 
whether the Veteran is entitled to a TDIU.  The RO should 
reconsider entitlement to a TDIU after development and 
reconsideration of the service connection and increased 
rating claims.

The Veteran claims service connection for PTSD which he 
asserts was incurred due to his active service.  
Specifically, the Veteran has described incidents in which 
he claims that fellow soldiers died during a tour in Turkey 
in or about 1978 and 1979.  No attempts were made to verify 
any of the Veteran's alleged stressors and he was not 
informed of whether the information supplied was inadequate 
to assist him in corroborating his stressors.  If his 
stressors are verified, the Veteran should be scheduled for 
a VA examination for the purpose of determining whether he 
has PTSD as a result of a verified service stressor.

In light of these matters being remand, please obtain 
updated VA outpatient treatment records from the Puget Sound 
VA Medical Center (VAMC) for the period October 2008 to the 
present.

Again, please note, this matter has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records 
from the Puget Sound VAMC for the period 
October 2008 to the present.

2.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any right 
ankle disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner 
should respond to the following:

a)  Please identify all disabilities 
associated with the right ankle.

b)  For each right ankle disability 
identified, other than gouty arthritis, 
is it at least as likely as not (a 50% 
or higher degree of probability) that it 
had its clinical onset during the 
Veteran's period of service, or is 
otherwise related to such period of 
service?  In this regard, the examiner 
should specifically note the Veteran's 
treatment and complaints of having right 
ankle sprains in service and should find 
credible his assertion of having right 
ankle pain which started in service and 
continued after service.

The examiner should also state whether 
it is at least as likely as not that any 
right ankle disability, other than gouty 
arthritis, is related to the Veteran's 
service-connected left knee and/or left 
ankle disability.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

3.  Schedule the Veteran for a VA 
examination to address the nature and 
current severity of his right forearm 
scar.  The Veteran's claims folder 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed and all clinical 
findings should be reported in detail.  
If deemed necessary by the examiner, 
color photographs should be obtained 
and associated with the examination 
report.  The examiner should discuss 
whether there is visible or palpable 
tissue loss, and/or gross distortion or 
asymmetry, and/or any disfigurement.  
The examiner should state the amount of 
exposed area affected by the disorder 
and any such treatment or therapy 
required.  Any resulting limitation of 
function should also be reported. 

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

4.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist to address the nature and 
current severity of any muscle damage 
affecting his right forearm, right hand 
and fingers.  The Veteran's claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
identify any muscle groups involved and 
which muscle group is the most disabled.  
Specifically, the examiner should 
provide an opinion on the severity of 
any muscle damage, to include a 
description of the degree of disability 
such as slight, moderate, moderately 
severe, or severe.  The examiner should 
also provide ranges of motion of the 
hand and forearm.  The examiner should 
comment on any and all symptomatology 
affecting the right forearm, laceration.  

The examiner should comment on any and 
all symptomatology affecting the 
hypoesthesia of the third, fourth and 
fifth digits of the right hand.  

The examiner should comment on any and 
all symptomatology pertaining to the 
trigger finger, long and ring fingers of 
the right hand.  With regard to any 
trigger finger disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or higher degree of probability) 
proximately due to the Veteran's 
service-connected laceration right 
forearm and/or whether trigger finger is 
at least as likely as not (a 50 percent 
or higher degree of probability) 
aggravated by the Veteran's service-
connected right forearm laceration.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

5.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist to address the nature and 
current severity of any nerve damage 
affecting his right forearm and right 
hand and fingers..  The Veteran's claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
identify the radicular group and provide 
an opinion as to the severity of any 
nerve damage.  Specifically, the 
examiner should report whether the 
Veteran suffers from any degree of 
paralysis, and to what extent, 
describing the degree of disability as 
mild, moderate, or severe incomplete 
paralysis of the right hand or forearm, 
or equivalent to complete paralysis of 
the right hand or forearm.  The examiner 
should comment on any and all 
symptomatology affecting the right 
forearm, laceration.  

The examiner should comment on any and 
all symptomatology affecting the 
hypoesthesia of the third, fourth and 
fifth digits of the right hand.  The 
examiner should comment on any and all 
symptomatology pertaining to the trigger 
finger, long and ring fingers of the 
right hand.  With regard to any trigger 
finger disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) 
proximately due to the Veteran's 
service-connected laceration right 
forearm and/or whether trigger finger is 
at least as likely as not (a 50 percent 
or higher degree of probability) 
aggravated by the Veteran's service-
connected right forearm laceration.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

6.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
right knee disability.  The claims file 
and a copy of this Remand should be made 
available to the examiner for review in 
connection with the examination.  For 
any right knee disability found, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's service-connected left knee 
disabilities and/or whether a right knee 
disability is at least as likely as not 
(a 50 percent or higher degree of 
probability) aggravated by the Veteran's 
service-connected left knee 
disabilities.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

7.  After completion of the above, the 
RO should review the expanded record and 
readjudicate entitlement to service 
connection for right ankle disability, 
including as secondary to a service-
connected disability, trigger finger 
disability, and right knee disability, 
to include adjudication pursuant to 
§ 3.310; readjudicate entitlement to 
increased ratings for right forearm, 
laceration and hypoesthesia, right hand; 
and, readjudicate entitlement to a TDIU.  
If any benefit sought is not granted in 
full, the Veteran should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655.  The Veteran and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


